Case 1:18-cv-01339-CRC Document 51 Filed

   

/09/19 Page lof 9
A B"H

UNITED STATES DISTRI COURT (ali
DISTRICT OF COLUMBIA [

Case No. 1:18-CV-01339-CRC

JAMES PRICE,
Plaintiff,
Vv.

UNITED STATES
DEPARTMENT OF JUSTICE,

and

JEFFERSON B. SESSIONS III,!

 

   

 

and ee
DAVID S. FERRIERO, —
UEL 3 | 2018
Defendants. i
/ ee

ideal
—_ Angel D. Caesar, Clerk of Court !
US. District Court, District of Columbia |

/ irate eatiteniosaenemiineeregen af

 

LL

PLAINTIFF'S NOTICE OF CONFLICT OF INTEREST, AND
MOTION FOR SUBSTITUTION OF COUNSEL FOR DEFENDANTS

 

COMES NOW, James Price ("the Plaintiff"), and files this, his notice of
conflict of interest, and motion for substitution of counsel for Defendants.
The Plaintiff notifies this Court, as discussed below, that Counsel for
Defendant, Department of Justice ("DOJ"), Ms. Rhonda Lisa Campbell, has a
conflict of interest with Defendants, the Hon. Jefferson B. Sessions III and
the Hon. David S. Ferriero. The Plaintiff respectfully moves this Court for
entry of an Order directing the substitution of counsel for Defendants
Sessions and Ferriero. A proposed order is attached for this Court's
convenience.

1 On November 7, 2018, Jefferson B. Sessions III, resigned as Attorney

General of the United States. The Plaintiff notified the Defendants and this
Court [ECF No. 43] that upon nomination of a successor by the President, and
Case 1:18-cv-01339-CRC Document 51 Filed 01/09/19 Page 2 of 9

I. NOTICE OF CONFLICT OF INTEREST

1. The Defendants in this case have clearly divergent interests and
non-discretionary duties as defined by the statues [44 U.S.C. § 2901 et seq.,
44 U.S.C § 3101 et seq.] and regulations [36 C.F.R. § 1222 et seq., 36
C.F.R. § 1230 et seq.] in this matter.

2. Counsel for Defendant DOJ, Ms. Campbell, entered appearance on
June 15, 2018 [ECF No. 30], before the action was amended. As counsel for
Defendant DOJ, Ms. Campbell has privileged knowledge and information
regarding the DOJ's knowing and willful violations of the statutes and

regulations in this matter.

3. The conflict of interest inherent Ms. Campbell's represention of
three (3) defendants with divergent interests is plain, infra. In simple
terms, Ms. Campbell cannot ethically represent the Defendants charged to
investigate, prosecute, and enforce violations of the statutes, i.e., the
Archivist and the Attorney General ("AG") AND simultaneously represent the
target of the investigation, prosecution, and enforcement, i.e., the DOJ.
The American Bar Association rules prohibit an attorney from simultaneous

representation of opposing parties in a dispute.

1 confirmation by the Senate, the Plaintiff will move to amend the complaint
to substitute the appropriate party.
Case 1:18-cv-01339-CRC Document 51 Filed 01/09/19 Page 3 of 9

II. MOTION FOR SUBTITUTION OF COUNSEL FOR DEFENDANTS

4. The Plaintiff respectfully moves this Court for entry of an Order
directing the substitution of counsel for Defendants Sessions and Ferriero in
this matter. For the reasons discussed below, the Defendants’ representation

by Ms. Campbell is a conflict of interest.
A. STATEMENT OF POINTS AND AUTHORITIES

5. The Defendants in this matter represent three (3) _ entities
delineated by Congress in the Federal Records Act ("FRA"). First, the
Archivist, Mr. Ferriero, has specific, non-discretionary duties under the
statutes including, initiating legal action against recalcitrant” agencies in
violation of the statutes through the AG to recover unlawfully removed or
alienated federal records, and to notify Congress of such actions. See 44

U.S.C. §§ 2901(a) and § 3106.

6. Second, the AG, as the head of a federal agency, has the non-
discretionary duty to notify the Archivist of the removal or alienation of
federal records from HIS agency, to use his law enforcement capacity to
investigate and enforce the statutes, and to "establish and maintain an active,
continuing program for the economical and efficient management of the records
of the agency" and to "prevent the removal of records from the legal
custody" of his agency. See 44 U.S.C. § 3102 and 36 C.F.R. §&§
1224.24(a)(6), § 1230.3(b), and § 1230.10(a).

2 Definition of "recalcitrant", to be stubbornly disobedient; Synonyms,

willful, ungovernable, Webster's Third New World International Dictionary, 601
(8rd Ed. 1993).

 
Case 1:18-cv-01339-CRC Document 51 Filed 01/09/19 Page 4 of 9

7. Third, the DOJ as a federal agency—albeit one headed by the
Attorney General—IS subject to the FRA. Where the DOJ knowingly and
willfully violated the FRA, it is subject to investigation and prosecution by
the other Defendants, i.e., the Archivist through the AG, the same as any

other federal agency.

8. As counsel for the Defendant DOJ, Ms. Campbell's loyality can—and
must be—to only one client in this proceeding. Therefore, Ms. Campbell
cannot ethically represent the Archivist who is statutorily required to initiate
legal action against the Defendant DOJ, Ms. Campbell's existing client,
through the AG—Ms. Campbell's third purported client—in the same action.
Ms. Campbell has placed herself in a conflict of interest in this matter by
purporting to represent two clients who are required to investigate and
prosecute her third client in the same proceeding. Ms. Campbell was aware
of the conflict of interest upon service of the Plaintiff's Motion for Leave to
Amend Complaint [ECF No. 38] and this Court's Order GRANTING that

motion.

9. Ms. Campbell cannot ethically call witnesses from one client at the
expense of another client, nor can she cross-examine a witness from one
client armed with knowledge under privilege from another client. Neither can
Ms. Campbell ethically offer "Admissions" or respond to "Interrogatories" to
the benefit of one client, at the expense of another client. The conflict
resulting from Ms. Campbell's simultaneous representation of multiple
defendants with divergent interests and statutory obligations jeopardizes the
integrity this proceeding, and could constitute an issue on appeal. Put
differently, Ms. Campbell can either zealously advocate with candor on behalf
of one defendant or effectively betray the interests of all three defendants in

this matter.
Case 1:18-cv-01339-CRC Document 51 Filed 01/09/19 Page 5 of 9

B. REQUEST FOR ORAL HEARING

10. The Plaintiff requests this Court set a telephonic hearing in this
matter for oral arguments. The Plaintiff asserts that a hearing in this matter
would be beneficial and enhance this Court's decision-making process. Oral
arguments on this motion would facilitate an accurate analysis of the complex
legal issues of this case. The Plaintiff estimates twenty (20) minutes would
be sufficient should this Court deem oral arguments to be beneficial to the

just and proper resolution of this matter.

C. NOTICE OF PRE-FILING CONFERENCE

11. Pursuant to LCvR 7(m) the Plaintiff certifies that he attempted to
confer with counsel for the Defendants, Ms. Rhonda L. Campbell, via email
(rhonda.campbell@usdoj.gov). Ms. Campbell declined the courtesy of a

response to the Plaintiff.

Ill. CONCLUSION

12. The Defendants in this case are entitled to representation
unburdened by conflict. The ABA established rules of ethical conduct to
prevent the very type of ethical conflict that has arisen in this case. These
rules and their companion rules from the District of Columbia Bar Association,
require all attorneys to avoid not only actual conflicts but also the mere
appearance of conflict. These rules apply equally to attorneys for the United

States.
Case 1:18-cv-01339-CRC Document 51 Filed 01/09/19 Page 6 of 9

13. The attorneys in the Civil Division of the Department of Justice
were faced with the decision to act either with candor before this Court or
fidelity to their clients. Their decision to labor under conflict is inconsistent
with the rules of this Court, the American Bar Association, and calls into
question the integrity of the Department of Justice. If attorneys for the
Department of Justice fail to act ethically when representing the agency [the
DOJ itself) in this matter, it challenges the expectations of citizens that they

will act ethically in any matter. See Texas, et al. v. United States, et al.,

 

2016 U.S. Dist. LEXIS 79546 (S.D. Tx May 19, 2016) where the court held
the attorneys from the DOJ's Civil Division in Washington, D.C.—the same
office representing the Defendants in this case—had engaged in "[a] serious"
and "calculated plan of unethical conduct" while representing the defendant

federal agencies.

14, The court found that the DOJ attorneys' egregious misconduct was
so sever as to warrant REVOCATION of their pro hac vice status in twenty—
six (26) states. See also, In re United States, 817 F.3d 953, 2016 WL
1105077, at *11 (6th Cir. 2016) where the circuit court questioned "whether
or not the Department of Justice is doing justice."; United States v.

Theodore F. Stevens, D.D.C. Case No. 1:080CR-00231-EGS (2009), Hearing

 

Tr., April 7, 2009, where the court ordered, "{T]Jhe court shall commence
criminal contempt proceedings against the original prosecution team... [U.S.
Attorneys from the same Washington, D.C. U.S. Attorney's office as in this
case] based on failure to comply with the court's numerous orders and

potential obstruction of justice."
Case 1:18-cv-01339-CRC Document 51 Filed 01/09/19 Page 7 of 9

WHEREFORE, in view of the foregoing statement of points and
authorities, the Plaintiff respectfully moves this Court for entry of an Order
to direct the substitution of conflict free counsel for Defendants Sessions and

Ferriero in this matter.

Respectfully Submitted,

/| of Z
~

James Price
Plaintiff
USM No. 98922004

Federal Correctional Institution
P.O. Box 779800

Miami, Florida 33177-9800

Tel: 305-259-2150/2268

Email: PriceJamesE@Outlook.com
Case 1:18-cv-01339-CRC Document 51 Filed 01/09/19 Page 8 of 9

B"H
UNITED STATES DISTRICT COURT
DISTRICT OF COLUMBIA

Case No. 1:18-CV-01339-CRC

JAMES PRICE,
Plaintiff,
v.

UNITED STATES
DEPARTMENT OF JUSTICE,

and

JEFFERSON B. SESSIONS III,
and

DAVID S. FERRIERO,

Defendants.

 

ORDER

THIS MATTER is before the Court on the Plaintiff's notice of conflict of
interest, and motion for substitution of counsel for the defendants. The
Court has reviewed the Plaintiff's notice, motion, and in consideration of this
Court's previous Order adopting the amended complaint as the active
complaint in this action, it is hereby,

ORDERED that the Plaintiff's motion for substitution of defense counsel
is GRANTED; it is further,

ORDERED that Defendants the Hon. Jefferson B. Sessions and David S.
Ferriero shall enter appearance of substitute counsel without delay.

DONE AND ORDERED, in Chambers, Washington, D.C., this _—- day of
January 2019.

 

CHRISTOPHER R. COOPER
UNITED STATES DISTRICT JUDGE
Case 1:18-cv-01339-CRC Document 51 Filed 01/09/19 Page 9 of 9

B"H
CERTIFICATE OF SERVICE
Price v. U.S. Dep't of Justice, et al.

Case No. 1:18-CV-01339-CRC

I, James Price, hereby declare that on this date, December 26, 2018,

have served the enclosed:

PLAINTIFF'S NOTICE OF CONFLICT OF INTEREST, AND
MOTION FOR SUBSTITUTION OF COUNSEL FOR DEFENDANTS

PROPOSED ORDER
pursuant to the "Mailbox Rule" for incarcerated persons with the Clerk of

Court. All parties noticed for service are served pursuant to D.D.C. LCvR

5.4(b-d).

I hereby declare that under the penalty of perjury, and pursuant to

Title 28 U.S.C. § 1746, the foregoing is true and correct.

Executed on December 25, 2018.

By: J xf
James’ Piiée

USM No. 98922004

 

C1 of 1

 
